In an action, inter alia, to recover damages for fraud, the defendants appeal (1) from an order of the Supreme Court, Nassau County, entered October 22, 2004, which denied their motion for leave to renew and reargue a decision of the same court dated August 5, 2004, and (2), as limited by their brief, from so much of an order of the same court entered November 15, 2004, as granted the plaintiffs’ motion pursuant to CPLR 3126 (3) to strike the answer and for a permanent injunction enjoining them from selling, contracting to sell, leasing, hypothecating, pledging, otherwise disposing of, or further developing certain real property.
Ordered that the appeal from the order entered October 22, 2004 is dismissed as no appeal lies from the denial of a motion to renew or reargue a decision (see Zabezhanskaya v Dinhofer, 2 AD3d 521 [2003]; Plaxall, Inc. v Obes Inti. Moving Servs., 119 AD2d 560 [1986]); and it is further,
Ordered that the order entered November 15, 2004 is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the plaintiffs.
The Supreme Court providently exercised its discretion in granting that branch of the plaintiffs’ motion which was pursuant to CPLR 3126 (3) to strike the answer since the defendants repeatedly failed to comply with court orders directing them to provide discovery (see Matter of Cohn, 15 AD3d 655 [2005]; Bates v Baez, 299 AD2d 382 [2002]; Patterson v Greater N.Y. Corp. of Seventh Day Adventists, 284 AD2d 382 [2001]; Town of Southampton v Salten, 186 AD2d 796 [1992]).
The Supreme Court providently exercised its discretion in granting a permanent injunction (see Greenberg v Board of Mgrs. of Parkridge Condominiums, 294 AD2d 467 [2002]; see generally Matter of Gerges v Koch, 62 NY2d 84, 95 [1984]; Kane v Walsh, 295 NY 198, 205-206 [1946]; Icy Splash Food & Beverage, Inc. v Henckel, 14 AD3d 595 [2005]). Florio, J.P., Spolzino, Fisher and Lunn, JJ., concur.